DETAILED ACTION
This Office Action is in response to Amendment filed November 17, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “the buffer layer is configured to lattice-relax the first layer” recited on lines 7-8 refers to, because (a) a buffer layer can apply strain to an overlying layer or lattice-relax the overlying layer, depending on numerous parameters such as material compositions and thicknesses of the buffer layer and the overlying layer, i.e. a lattice-relaxation also depends on the physical characteristics of the overlying layer, (b) in other words, the claimed lattice relaxation of the first layer would be determined by the characteristics of the first layer as well as the characteristics of the buffer layer, and (c) however, it appears that Applicants claim that the buffer layer is a sole determining factor in the lattice relaxation of the first layer, while one of ordinary skill in the art would readily recognize that two identical buffer layers may or may not lattice-relax a first layer, depending on the physical characteristics of the first layer such as the material composition, the thickness, the top surface orientation, the defect density, and so on.
Claims 2-8, 10 and 11 depend on claim 1, and therefore, claims 2-8, 10 and 11 are also indefinite.
(2) Regarding claim 4, it is not clear what the limitation “a front surface of the third layer has irregularities associated with planarity smaller than a front surface of the first layer” refers to, because (a) it is not clear how the irregularities can be “associated with planarity”, i.e. are the claimed irregularities another term of a surface roughness?, (b) it is not clear whether the “planarity” belongs to a planarity of the front surface of the third layer, a planarity of the front surface of the first layer, or a planarity of the front surfaces of the first and third layer, and (c) it is not clear whether the limitation suggests that the “front surface of the first layer” also has some degree of irregularities.
(3) Further regarding claim 4, it is not clear what the “irregularities” recited on line 2 refer to, and whether there are a plurality of different types of “irregularities”, i.e. multiple irregularities, or a single type of “irregularities”, because (a) Applicants claim “smaller irregularities” without specifying what the “irregularities” are, and (b) it is not clear whether the number of irregularities is smaller or the size of the irregularities is smaller for the front surface of the third layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Adivarahan et al. (US 8,680,551)  An alternate interpretation of Adivarahan et al. is employed in current Office Action.
Regarding claims 1 and 10, Adivarahan et al. disclose a template substrate (Fig. 1) comprising: a substrate (24) (col. 4, line 54), a buffer layer (20 or composite layer of 20 and 22) (col. 5, lines 4-21) provided on the substrate, because (a) the preposition “on” does not necessarily suggest “directly on”, (b) the short period superlattice (SPSL) layer 20 can also function as a buffer layer especially when Applicants do not specifically claim that the buffer layer consists of, for example, a gallium indium nitride, a gallium aluminum nitride, an aluminum nitride, and an aluminum gallium indium nitride, (c) a composite layer of the buffer layer 22 and the short period superlattice (SPSL) layer 20 would also be able to function as a buffer layer, and (d) furthermore, the limitation “buffer” is directed to intended use of a layer that “includes at least one of gallium indium nitride, gallium aluminum nitride, aluminum nitride, and aluminum gallium indium nitride”, which is a material composition Applicants claim for the buffer layer, wherein the buffer layer includes at least one of gallium indium nitride, gallium aluminum nitride, aluminum nitride, and aluminum gallium indium nitride, a first layer (18) that includes Alx2Inx1Ga(1-x1-x2)N (0<x1<1, 0<x2<1) (col. 5, line 33) and inherently has a lattice constant a1 in an in-plane direction, because the template substrate is grown epitaxially and thus the template substrate is single crystalline, wherein the first layer is provided directly on the buffer layer (20 or composite layer of 20 and 22), and the buffer layer (20 or composite layer of 20 and 22) would be presumed to be inherently configured to lattice-relax the first layer when the buffer layer includes the claimed material composition, because (a) Applicants do not specifically claim the degree of lattice relaxation of the first layer, (b) therefore, whether or not it is a fully or partial lattice relaxation, the first layer would be lattice relaxed, partially or fully, in comparison to a configuration where the first layer is in direct contact with the unspecified substrate such as sapphire, Si or SiC (col. 4, lines 54-55) having different lattice constants and/or lattice structures than GaN-based semiconductor materials as well as GaN having different lattice constants than AlN, AlGaN and AlInGaN, and (c) Adivarahan et al. disclose the buffer layer material composition recited in claim 1, and also the first layer material composition and thickness, and therefore, if the buffer layer disclosed by Adivarahan et al. is not configured to lattice-relax the first layer, claim 1 would be further indefinite for not claiming an essential and critical feature to the practice of the claimed invention, and the thickness of the first layer (18) is from 5 nm to 5,000 nm (col. 5, lines 38-41); a second layer (one of quantum well layers) (col. 5, line 44 - col. 6, line 8) that is stacked on the first layer and includes AlyGa(1-y)N (0<y<1) (col. 5, lines 61-63); and a third layer (one of barrier layers directly on the one of quantum well layers) that is provided opposed to the first layer with the second layer being interposed therebetween, the third layer including Alz2Inz1Ga(1-z1-z2)N (0<z1<1, 0≤z2<1) (col. 6, lines 6-8) and being in contact with the second layer.
Adivarahan et al. differ from the claimed invention by not showing that the thickness of the first layer is equal to or larger than 500 nm (claim 1), wherein the first layer has a thickness from 500 nm to 2000 nm (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of first layer can be equal to or larger than 500 nm, and can have a thickness from 500 nm to 2000 nm, because (a) the thickness of the first layer disclosed by Adivarahan et al., from 5 nm to 5,000 nm, overlaps with the claimed thicknesses of the first layer, (b) the thickness of the first layer should be controlled and optimized to achieve a higher quality of the semiconductor layers grown on the first layer, and (c) the claims are prima facie obvious without showing that the claimed ranges of the first layer thicknesses achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
In this case, when the thicknesses of the first layer disclosed by Adivarahan et al. satisfy the claimed ranges, the buffer layer would be presumed to be inherently configured to lattice-relax the first layer, because (a) Adivarahan et al. disclose all of the claimed limitations, and (b) if Adivarahan et al. do not disclose that the buffer layer is configured to lattice-relax the first layer, claim 1 would be further indefinite for not claiming a critical or essential feature to the practice of the claimed invention.
Regarding claim 2, Adivarahan et al. differ from the claimed invention by not showing that an inconsistency degree d (%) of a lattice constant a3 of the third layer in the in-plane direction with respect to the lattice constant a1 of the first layer that is represented by formula (1):
d (%) = |(a3 – a1)|/a1 × 100 ... (1)
is less than 0.083%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inconsistency degree d (%) can be within the claimed range, because (a) both the first layer 18 and the third layer of the barrier layer can be formed of AlInGaN, (b) the material composition, and thus the lattice constant a1, of the first layer 18 should be selected such that “It is preferable that the n+ AlGaN clad layer has a bandgap energy such that it is transparent to the wavelength of light emitted by the light emitting region” (col. 5, lines 41-43), (c) the material composition, and thus the lattice constant a3, of the third layer of the barrier layer should be selected such that “the thickness and composition of the barrier and well layers may be selected so as to provide optimized performance”, and that “This may include balancing sufficient composition to provide carrier confinement for the emission wavelength while maintaining performance” (col. 5, line 63 - col. 6, line 1), (d) when the first layer and the third layer are formed of the substantially identical material composition, the carriers would be confined by the substantially identical energy barriers on both sides when the quantum well layer is formed directly on the first layer, which is a configuration that has been commonly used as well as a configuration where a barrier layer is deposited first when forming a MQW, and in this case, the emission wavelength would be more uniform in comparison to a configuration where the lattice constant a3 of the third layer and the lattice constant a1 of the first layer are markedly different by a larger degree, and (e) when the first layer and the third layer are formed of the substantially identical material composition, light emitted can propagate toward both sides due to substantially identical transparency between the first layer and the third layer.
Regarding claim 3, Adivarahan et al. further disclose for the template substrate of claim 1 that a thickness t of the second layer satisfies formula (2):
t(nm)<1018.9 × e-50 71xC1 ... (2)
where c1 in formula (2) falls within a range of 2.0%<c1<6.0%, because (a) when c1 = 2.0 %, 1018.9 × e-50 71xC1 = 369.5 nm, and when c1 = 6.0%, 1018.9 × e-50 71xC1 = 48.6 nm, (b) Adivarahan et al. disclose that “the well layer has a preferable thickness of from about 5 Å to no more than about 300 Å” (col. 6, lines 33-34), and (c) the thickness range of the quantum well layer disclosed by Adivarahan et al. is smaller than the range of from 48.6 nm to 369.5 nm deduced from the formula (2) and the range of c1.
Regarding claim 4, Adivarahan et al. further disclose for the template substrate according to claim 1 that a front surface of the third layer (barrier layer) has irregularities associated with planarity smaller than a front surface of the first layer (18), because (a) this limitation is indefinite as discussed above, and (b) an arbitrary portion of the first layer can be selected to meet the claim limitation.
Regarding claim 5, Adivarahan et al. differ from the claimed invention by not showing that the third layer is lower in a half-value width of a peak of ω scan in X-ray diffraction than the first layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third layer, which is a barrier layer, can be lower in a half-value width of a peak of ω scan in X-ray diffraction than the first layer 18, because (a) the third layer can be smoother than the first layer since, as an epitaxial growth goes on, the surface roughness tends to decrease, (b) the third layer of the barrier layer can be smoother than the first layer 18 to improve the carrier confinement and thus light emitting efficiency, and (c) the third layer of the barrier layer is much thinner than the first layer, and therefore, the third layer can be lower in a half-value width of a peak of ω scan in X-ray diffraction than the first layer since a thinner layer tends to be smoother than a thick layer as a surface roughness of a layer cannot exceed a thickness of the layer.
Regarding claims 6-8, Adivarahan et al. further disclose for the template substrate according to claim 1 that on the substrate (24), the first layer (18), the second layer (quantum well layer), and the third layer (barrier layer) are provided in this order (claim 6), further comprising a second buffer layer (22) between the substrate (24) and the buffer layer (20), wherein the second buffer layer includes gallium nitride, gallium indium nitride, gallium aluminum nitride, aluminum nitride, or aluminum gallium indium nitride (claim 7), and the substrate (24) includes a gallium nitride substrate (col. 4, lines 54-55) (claim 8).
Regarding claim 11, Adivarahan et al. differ from the claimed invention by not showing that formula (3):
x1≥z1 ... (3)
is satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the formula (3) can be satisfied, because (a) both the first layer 18 and the third layer of the barrier layer can be formed of AlInGaN, (b) the material composition of the first layer 18 should be selected such that “It is preferable that the n+ AlGaN clad layer has a bandgap energy such that it is transparent to the wavelength of light emitted by the light emitting region” (col. 5, lines 41-43), (c) the material composition of the third layer of the barrier layer should be selected such that “the thickness and composition of the barrier and well layers may be selected so as to provide optimized performance”, and that “This may include balancing sufficient composition to provide carrier confinement for the emission wavelength while maintaining performance” (col. 5, line 63 - col. 6, line 1), and (d) when the first layer and the third layer are formed of the substantially identical material composition, i.e. x1 = z1 or x1 > z1, the carriers would be confined by the substantially identical energy barriers when the quantum well layer is formed directly on the first layer, which is a configuration that has been commonly used as well as a configuration where a barrier layer is deposited first when forming a MQW, and in this case, the emission wavelength would be more uniform.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In current Office Action, the claimed buffer layer recited in the amended claim 1 is interpreted to be the short period superlattice (SPSL) layer 20 or the composite layer of the short period superlattice (SPSL) layer 20 and the buffer layer 22 disclosed by Adivarahan et al., both of which comprises the material composition of the claimed buffer layer.  In addition, the amended claim 7 recites a presence of another buffer layer or a second buffer layer, which can be the buffer layer 22 disclosed by Adivarahan et al. when the claimed buffer layer corresponds to the short period superlattice (SPSL) layer 20 disclosed by Adivarahan et al.
The Examiner also notes that Applicants’ arguments traversing the 35 USC 112(b) rejection in the REMARKS filed November 17, 2022 are not clear or specific/concrete, and the amendment to claims 1 and 4 do not obviate the 35 USC 112(b) issues raised in the Non Final Office Action mailed August 29, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi et al. (US 9,954,138)
Sato et al. (US 7,372,066)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 12, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815